                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

TENNESSEE STATE CONFERENCE                     )
OF THE N.A.A.C.P., DEMOCRACY                   )
NASHVILLE-DEMOCRATIC                           )
COMMUNITIES, THE EQUITY                        )
ALLIANCE, and ANDREW                           )
GOODMAN FOUNDATION,                            )
                                               )       Case No. 3:19-CV-00365
       Plaintiffs,                             )       Judge Aleta A. Trauger
                                               )
v.                                             )
                                               )
TRE HARGETT, in his official capacity          )
as Secretary of State of the State of          )
Tennessee, MARK GOINS, in his                  )
official capacity as Coordinator of            )
Elections for the State of Tennessee,          )
HERBERT SLATERY III, in his official           )
Capacity as Attorney General of the State      )
of Tennessee, the STATE ELECTION               )
COMMISSION, and DONNA                          )
BARRETT, JUDY BLACKBURN,                       )
GREG DUCKETT, MIKE                             )
MCDONALD, JIMMY WALLACE,                       )
TOM WHEELER, and KENT                          )
YOUNCE, in their official capacities as        )
members of the State Election                  )
Commission,                                    )
                                               )
       Defendants.                             )


                     REPLY IN SUPPORT OF THE MOTION TO DISMISS


       In their response to the Motion to Dismiss, Plaintiffs complain that the training

requirements, advance notice requirement, the disclaimer requirement, and the penalties for

submitting incomplete voter registration applications will force Plaintiffs “to cut back substantially

or terminate their voter registration activity” in favor of “activities that are planned and organized

well in advance.” (DE 31, p. 10). Plaintiffs neglect that individuals and organizations who take

on the task of collecting voter registration forms are taking on an important responsibility. When

                                                   1

     Case 3:19-cv-00365 Document 33 Filed 06/27/19 Page 1 of 5 PageID #: 289
a person or group accepts a registration form from an individual, they become the middle-man to

make sure that application is turned in to the appropriate election official to be processed so the

applicant can vote. The consequences of failing to do so properly are dire. Voter registration

organizations that mail forms late may disenfranchise voters. As may registration drives that do

not follow the rules that are required of any Tennessee citizen. For example, if a prospective voter

turns in an incomplete form that is insufficient to register them to vote, they might believe that

they are properly registered. Rather than allow a voter registration organization to negligently

disenfranchise a prospective voter, the Act requires training and penalizes organizations that

repeatedly fail to comply with rules designed to ensure that voter registration is done properly.

        Plaintiffs then raise a host of hypotheticals testing the ordinary meaning of words as simple

as “incomplete,” “paid,” and “unpaid.” (DE 31, p. 11). 1 They argue that they are unsure of

whether a communication that urges people to register to vote would constitute a communication

about “voter registration status.” But these hypotheticals are insufficient—almost all statutes are

“susceptible to clever hypotheticals testing its reach.” Platt v. Bd. of Comm’rs on Grievances &

Discipline of Ohio Supreme Court, 894 F.3d 235, 251 (6th Cir. 2018). Requiring perfect clarity is

not the constitutional test. Holder v. Humanitarian Law Project, 561 U.S. 1, 19 (2010). And if

Plaintiffs require assistance, they can avail themselves of the trainings required by the Act or

participate in the rulemaking process. Pub. Ch. 250, §§ 1-2.

        Plaintiffs also assert that the vagueness standard should be different because the Act

purportedly chills conduct protected by the First Amendment. How so? A factual disclaimer is

not political speech and does not require strict scrutiny. Discount Tobacco City & Lottery, Inc. v,

U.S., 674 F.3d 509, 554 (6th Cir. 2012). Further, the Act does not implicate protected speech or


1
 For the record, “incomplete” as used by the Act means “any application that lacks the applicant’s name, residential
address, date of birth, declaration of eligibility, or signature. Pub. Ch. 250, § 2.

                                                         2

     Case 3:19-cv-00365 Document 33 Filed 06/27/19 Page 2 of 5 PageID #: 290
association. It permits Tennessee citizens to band together, register to vote, and vote on issues

important to them the same way as before the Act. It merely requires that voter registration

organizations—that assume the great responsibility of serving as a middle-man for voter

registration forms—undergo training and ensure that they obey Tennessee law. Plaintiffs, who

cannot vote, lack standing to assert the right to vote, and as the Act does not implicate protected

speech or association, strict scrutiny is not the applicable constitutional test.

        Plaintiffs strain to apply Meyer v. Grant, 486 U.S. 414 (1988), and Buckley v. Am. Const.

Law Found., Inc., 525 U.S. 182 (1999), to avail themselves of strict scrutiny review, which is

typically strict in theory, fatal in fact. (DE 31, p. 9, 10). But Meyer and Buckley simply do not

apply here. As noted by the Supreme Court in Buckley v. Am. Const. Law Found., Inc., for Meyer

to apply, the restrictions in question must significantly inhibit communication with voters against

proposed political change.” 525 U.S. 182, 192 (1999). In Meyer, the Supreme Court struck down

a law forbidding payment of circulators of initiative proposals. The Supreme Court found that

circulating such a petition “involves both the expression of a desire for political change and a

discussion of the merits of the proposed change.” Meyer, 486 U.S. at 421.

        Here, the Act does not inhibit communication or a discussion of a political issue—it does

not exist in the sphere of political association and speech but in voter registration and election

regulation. Collecting a voter registration form in this context is neither speech nor association in

the same way that signing a petition seeking pollical change is. Meyer and Buckley thus do not

apply, and neither does strict scrutiny

        Plaintiffs also attempt to use their Response to flesh out the Complaint’s missing detail on

their First Amendment claims. (DE 31, p. 37). But their Response is not an amendment to the

Complaint. The Complaint is tested upon its face, and the face of the Complaint fails to specify



                                                   3

    Case 3:19-cv-00365 Document 33 Filed 06/27/19 Page 3 of 5 PageID #: 291
that the First Amendment rights allegedly violated are “protected speech” and “associational

conduct” as they now argue. (DE 31, p. 37). Counts II and IV of the Complaint do not define the

First Amendment rights infringed. 2 They should be dismissed as failing to satisfy the Twombly

pleading standard.

        There has been no threatened enforcement of the Act, nor have Plaintiffs identified an

imminent harm. The Act could not possibly chill any First Amendment right available to (or plead

adequately by) Plaintiffs, and thus the Complaint is neither ripe nor justiciable. Plaintiffs are

jumping the gun until they see precisely how the Act will be enforced and what will be included

in the promulgated rules.

        For these reasons, as well as the reasons explained in greater detail by the initial motion to

dismiss, Plaintiffs’ Complaint should be dismissed.

                                                              Respectfully Submitted,

                                                              HERBERT H. SLATERY III
                                                              Attorney General and Reporter

                                                              JANET M. KLEINFELTER
                                                              Deputy Attorney General

                                                              /s/Alexander S. Rieger
                                                              ALEXANDER S. RIEGER
                                                              KELLEY. L. GROOVER
                                                             Assistant Attorneys General
                                                             Public Interest Division
                                                             War Memorial Bldg, 3rd Floor
                                                              P.O. Box 20207
                                                             Nashville, TN 37202
                                                             (615) 741-2408
                                                             alex.rieger@ag.tn.gov




2
  While Count IV uses the term “in connection with the fundamental right to vote,” (DE 1, p. 36), Plaintiffs, as
organizations, do not enjoy that right and lack standing to assert a claim involving it. Should the Complain actually
refer to another unidentified right protected by the First Amendment, Plaintiffs have not plead so with specificity.

                                                         4

     Case 3:19-cv-00365 Document 33 Filed 06/27/19 Page 4 of 5 PageID #: 292
                                 CERTIFICATE OF SERVICE


        I hereby certify that a true and exact copy of the foregoing documents have been forwarded
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to the parties named below. Parties may access this filing through the Court’s electronic filing
system.

       TAYLOR A. CATES
       BURCH, PORTER, & JOHNSON, PLLC
       130 N. Court Avenue
       Memphis, TN 38103
       (901) 524-5165
       tacates@bpjlaw.com
       wirvine@bpjlaw.com

       JON GREENBAUM, EZRA D. ROSENBERG,
       JULIE HOUK, POOJA CHAUDHURI
       LAWYERS’COMMITTEE FOR CIVIL RIGHTS UNDER LAW
       1500 K Street, NW, Ste. 900
       Washington, D.C. 20005
       (202) 662-8600
       erosenberg@lawyerscommittee.org
       pchaudhuri@lawyerscommittee.org

       IRA M. FEINBERG                         DANIEL AYOADE YOON, BPR No. 028798
       HOGAN LOVELLS US LLP                    2004 8th Ave. S.
       390 Madison Avenue                      Nashville, TN 37204
       New York, NY 10017                      (615) 541-5141
       (212) 918-3509                          danielayoadeyoon@gmail.com
       ira.feinberg@hoganlovells.com

       ALLISON M. RYAN                         YAEL BROMBERG
       HOGAN LOVELLS US LLP                    BROMBERG LAW LLC
       555 Thirteenth Street, NW               The Andrew Goodman Foundation
       Washington, DC 20004-1109               10 Mountainview Road
       (202) 637-5600                          Upper Saddle River, NJ 07458
       allison.holt@hoganlovells.com           (202) 995-1808
                                               yaelbromberglaw@gmail.com

on this 3rd day of June, 2019.

                                                               /s/Alexander S. Rieger
                                                               ALEXANDER S. RIEGER
                                                               Assistant Attorney General



                                                  5

    Case 3:19-cv-00365 Document 33 Filed 06/27/19 Page 5 of 5 PageID #: 293
